Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 19, 2022.

Claim Amendments
           Applicant's amendment to the claims filed 09/19/2022 is acknowledged. 
	Claims 3, 5-8, 16-18, 20, 22-23, 26, 28, 32-35 are cancelled.
	Claims 1-2, 12-15, 24-25, 27, 29, and 31 are amended.
	Claims 37-38 are newly added.
	Claims 1-2, 4, 9-15, 19, 21, 24-25, 27, 29-31, 36-38 are pending.
Claims 9-11, 15, 19, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention.
Claims 1-2, 4, 12-14, 21, 25, 27, 29-31, 36-38 are under examination. 

	
Priority
	The instant application 15/921,353 was filed on 03/14/2018, claiming Domestic Benefit of Provisional Applications 62/472,493 filed 03/16/2017; 62/549,385 filed 08/23/2017; and 62/571,918 filed 10/13/2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed 07/26/2022 has been considered. 

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 01/31/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
Claim 14, dependent on claim 1, recites the “the edited cell population”. The limitation “the edited cell population” lacks sufficient antecedent basis in the claim. In particular, claim 1 refers to edited B cells, edited plasma cell precursors, and edited plasma cells, and therefore it is unclear which edited cell population is referred to by the limitation “the edited cell population” in claim 14. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
Claim 27, dependent on claim 1, recites the “the nuclease”. The limitation “the nuclease” lacks sufficient antecedent basis in the claim. It is noted that, although claim 1 refers to “a Cas protein”, a Cas protein is not necessarily a nuclease. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 12-14, 21, 25, 27, 29-31, 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is newly applied.
This is a new matter rejection.
Claim 1 recites a step of maintaining the primary B cells in culture medium containing oligomerized CD40 ligand for a period of time, wherein the period of time is “at least 7 days”, followed by steps of differentiating the B cells into plasma cells or plasma precursor cells. The limitation “at least 7 days”, as claimed, is new matter. The specification describes a three-step differentiation protocol comprising a first step of activating B cells in culture medium containing oligomerized CD40 ligand, followed by steps of plasmablast differentiation and plasma cell differentiation. See Figures 25 and 30; paragraphs 239, 245-246. The specification only contemplates performing the first step of activating B cells in a culture medium containing CD40 ligand (CD40L) for 7 days. However, the claims recite “at least 7 days”, which specifically embraces any number of days greater than 7. A first step of activating B cells in a culture medium containing CD40 ligand (CD40L) for greater than 7 days, as specifically embraced by the claims, lacks sufficient written support in the original disclosure. Accordingly, claim 1 is directed to new matter. Dependent claims are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is repeated for the same reasons set forth in the previous Office action. Applicant’s reply filed 09/19/2022 does not specifically challenge the grounds of this rejection.
This is a new matter rejection.
The limitation that the homologous sequences have a length in “a range from 0.4 kb to 1.0 kb” is new matter. The specification as filed discloses homology arms 400 base pairs in length (0.4 kb) and homology arms 1,000 base pairs in length (1.0 kb). See, for example, paragraphs 67 and 268; Figure 48A-48B. Such disclosures are not tantamount to the instantly recited range of “0.4 kb to 1.0 kb”. That is, although the specification describes homology arms that are 0.4 kb in length and homology arms that are 1.0 kb in length, the specification as filed does not reasonably provide adequate written description for the range of 0.4 kb to 1.0 kb, as recited in the claims. Accordingly, claim 29 is directed to new matter. 

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is newly applied
This is a new matter rejection.
Claim 38 recites a step of measuring serum levels from the subject for the polypeptide at a time point “at least 10-21 days” post-administration. The limitation “at least 10-21 days” is new matter. The specification as filed only contemplates measuring serum levels in a subject for a polypeptide 10 days post-administration and 21 days post-administration (see paragraph 243 and 270; Figures 29 and 54). However, the claims recite “at least 10-21 days”, which specifically embraces any number of days greater than 21 days post-administration or any number of days between 10- and 21-days post-administration (exclusive). A step of measuring serum levels for a polypeptide at a time period greater than 21 days, or at a time period between 10- and 21-days post-administration (exclusive), as specifically embraced by the claims, lacks sufficient written support in the original disclosure. Accordingly, claim 38 is directed to new matter. 

Claims 1-2, 4, 12-14, 21, 25, 27, 29-31, 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This rejection is newly applied.
This is a scope of enablement rejection.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors listed below have been considered in the analysis of enablement:
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Nature of the Invention/Breadth of the claims: The claims are directed to a method of making plasma cells or plasma cell precursors from a starting population of primary B cells. Specifically, the claims recite a step of activating primary B cells in a medium comprising oligomerized CD40 ligand (CD40L) for “at least 7 days” (step “b” of claim 1), followed by steps of differentiating the activated B cells into plasmablasts and plasma cells (step “d” of claim 1; claim 12). The claims embrace any first activation step minimally comprising an oligomerized CD40 ligand comprising two linked CD40L ligands. Claim 1, the independent claim, places no limitation on the subsequent plasmablast and plasma cell differentiation steps. Dependent claim 12 embraces any plasmablast differentiation step minimally comprising any one of IL-2, IL-6, IL-10 or IL-15 and any plasma cell differentiation step minimally comprising any one of IL-6, IL-15, APRIL or IFNα. Accordingly, the claims are directed to a broad genus of plasma cell differentiation steps, wherein the first step of activating the starting population of primary B cells with CD40L is performed for any number of days greater than or equal to 7 (“at least 7 days”), whereby this broadly recited genus of differentiation steps results in the generation of plasma cells or plasma cell precursors from primary B cells.
Guidance of the Specification/ Existence of Working Examples: The working examples of the instant application discloses the generation of plasma cells from a starting population of primary B cells relying on a specific, three-step differentiation protocol. See Figures 25 and 30; paragraphs 239-243, 245-246. In particular, the three-step differentiation protocol comprises
a first step of activating primary B cells in a medium containing oligomerized CD40L, CpG, IL-2, IL-10, and IL-15 for 7 days;
a second step of plasmablast differentiation by culturing the activated B cells in a medium containing IL-2, IL-6, IL-10 and IL-15 for 3 days; and
a third step of plasma cell differentiation by culturing the plasmablasts in a medium containing IL-6, IL-15 and IFNα for 3 days.
The working examples of the specification do not describe generating plasma cells from primary B cells comprising a first activation step with CD40L greater than 7 days. The working examples of the specification do not describe generating plasma cells from primary B cells by any other plasmablast or plasma cell differentiation step except for the specific steps set forth above.
State of the Art/Predictability of the Art: Jourdan et al. "An in vitro model of differentiation of memory B cells into plasmablasts and plasma cells including detailed phenotypic and molecular characterization", BLOOD, 2009, Volume 114, Number 25, pages 5173-5181, of record in IDS (hereinafter “Jourdan 2009”), discloses a method for generating plasma cells from primary B cells relying on a specific, three-step differentiation protocol, similar to that described in the working examples of the instant application. The differentiation protocol comprises
a first step of activating primary B cells in a medium containing soluble CD40L, CpG (“ODN”), IL-2, IL-10, and IL-15 for 4 days;
a second step of plasmablast differentiation by culturing the activated B cells in a medium containing IL-2, IL-6, IL-10 and IL-15 for 3 days; and
a third step of plasma cell differentiation by culturing the plasmablasts in a medium containing IL-6, IL-15 and IFNα for 3 days.
See Table 1. Compare to working examples of the instant application.
Jourdan found that success in generating plasma cells from primary B cells relies on the specific combination of factors (cytokines) introduced in each step and the duration each step is performed (pages 5175-5176). In particular, Jourdan found that prolonging the first activation step from 4 days to 8 days (“4 additional days”) yielded further B-cell amplification in the first step but “rapid cell death” in the second step of plasmablast differentiation and a “lower number of overall generated PCs [plasma cells]” in the third step of plasma cell differentiation (page 5176, left column). Moreover, Jourdan discloses that the second step of plasmablast differentiation could not be extended longer than 3 days due to rapid cell death (page 5176, left column). Accordingly, one of ordinary skill in the art would have understood that success in generating plasma cells from primary B cells relies on the specific combination of factors and cytokines introduced in each step and also on the duration that each step is performed.
The Amount of Experimentation Necessary: The claims are directed to a broad genus of differentiation steps/protocols for making plasma cells from primary B cells, minimally comprising a first activation step with oligomerized CD40L for any number of days greater than or equal to 7 (“at least 7 days”). As evidenced by the cited prior art, one of ordinary skill in the art would have understood that cell survival and success in generating plasma cells relies on the duration each step is performed and the specific combination of factors and cytokines introduced in each step. The teachings of the instant specification do not resolve the unpredictability in the art of generating a plasma cell from a primary B cell that is commensurate in scope with the instant claims, and considering the lack of teachings or guidance provided by the specification to overcome the art-recognized unpredictability, and for the specific reasons cited above, it would have required undue experimentation for one of skill in the art to practice the claimed invention.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1631                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633